Citation Nr: 1706530	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-06 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hip bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to March 1969 with the United States Marine Corps and from June 1976 to May 1984 with the United States Army.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

A review of the record shows that further development is necessary for proper adjudication of this claim.  Notably, once VA undertakes the effort to provide an examination, it must ensure the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As an initial matter, the record suggests that the medical evidence associated with the record is incomplete.  The Board notes that the Veteran's service personnel records (SPRs) and service treatment records (STRs) from his time in the Marine Corps have been obtained.  While the SPRs from his time in the Army have been obtained and associated with the record, it does not appear that his complete STRs have been received.  Specifically, the Veteran's Army STRs include only a one-page medical examination for separation statement of option, wherein the Veteran declined a service separation medical examination, and April 1984 correspondence noting that the Reserve Components Personnel and Administration Center (RCPAC) did not forward the Veteran's health record.  It is essential that a complete set of records from his second period of active duty be obtained and associated with the claims file, if possible.  If they are not found, he must be notified and advised of alternate evidence he may submit.  Additionally, the most recent VA treatment records associated with the record are from May 2014.  Updated records of any VA treatment the Veteran received for his bilateral hip disability may contain pertinent information, are constructively of record, and must be obtained.

The Veteran reports that his bilateral hip disability is due to the numerous jumps he made during service as a parachutist; he described "body-jolting impacts with the earth" during his parachute falls.  His DD Form 214 confirms that he received a parachutist's badge.

On November 2014 VA hip and thigh conditions examination, the examiner concluded that the Veteran does not have a current hip diagnosis and therefore failed to provide an etiological opinion.  The examiner also failed to explain his finding of no hip diagnosis in the comments section (as requested in the disability benefits questionnaire).  

Contrary to the November 2014 VA examiner's opinion, however, the Board notes that, during October 2008 VA treatment, the Veteran reported left hip pain if he walks too far or goes up stairs and tenderness over the right hip bursa.  Hip bursitis was diagnosed.  Additionally, on November 2015 VA back examination, the Veteran reported a new onset of left hip pain.  Accordingly, and in light of the foregoing, the Board finds that a supplemental medical opinion is necessary to address whether hip bursitis (or additional hip disabilities since diagnosed) is related to the Veteran's service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should attempt to locate the Veteran's service treatment records from his period of active duty service in the United States Army from June 1976 to May 1984 from the appropriate department(s). 

2.  The AOJ should also ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his bilateral hip disability, and to provide all releases necessary for VA to obtain the complete clinical records of such treatment or evaluation.  All identified records should be obtained.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  

3.  The AOJ should obtain all outstanding VAMC treatment records for the Veteran for treatment of his bilateral hips disability from May 2014 to the present.  

4.  After the development in 1-3 above has been completed, the AOJ should arrange for the Veteran's record to be forwarded to the November 2014 VA hip and thigh conditions examiner for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought.  If another examination is needed for the opinion sought, such should be arranged.]  Based on a review of the complete record, the consulting provider should respond to the following:

(a) Please identify (by diagnosis) each bilateral hip disability found.

If it is determined that the Veteran does not have a bilateral hip disability, the provider must reconcile such conclusion with an October 2009 diagnosis of hip bursitis and any additional diagnoses of record.

(b) As to any bilateral hip disability diagnosed, please indicate whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, to include as due to his multiple parachute jumps therein.

A complete rationale for all opinions rendered should be provided.  The examiner should specifically discuss the impact, if any, of multiple parachute jump landings on subsequent development of a hip disability.

5.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

